UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARY ELLEN TOOHEY, individually and on
behalf of all others similarly situated; SHERRY
CAMPBELL, individually and on behalf of all
others similarly situated; IRENE LOFTIN,
individually and on behalf of all others similarly
situated; ELAINE SHERRY, individually and on
behalf of all others similarly situated; SCYNETTE
COOK, individually and on behalf of all others
similarly situated; JULIA GREENWOOD,
individually and on behalf of all others similarly
situated; HOWARD ZUBIN, individually and on
behalf of all others similarly situated,

Plaintiffs,
-against-

PORTFOLIO RECOVERY ASSOCIATES, LLC;
MALEN & ASSOCIATES, P.C.,

Defendants.

GEORGE B. DANIELS, District Judge:

 

 

j ELECT RONIC

 

Docuntent T

DOC # ALLY FILED

 

DATE FILE) >|

 

 

rn cil:

ORDER

15 Civ. 8098 (GBD) (SDA)

A preliminary fairness hearing is scheduled for March 5, 2020 at 10:30 a.m.

Dated: December 5, 2019

New York, New York

SO ORDERED.

otige A Dow

GEGRG . DANIELS
TED STATES DISTRICT JUDGE

 
